Citation Nr: 1202270	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  07-37 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post sarcoma removal.

2.  Entitlement to an initial compensable rating for residual scar of the right lower extremity, superficial, nonlinear from July 2, 2006, to December 28, 2008.

3.  Entitlement to an initial rating in excess of 10 percent for residual scar of the right lower extremity, deep, nonlinear from December 29, 2008, to July 20, 2011, and in excess of 40 percent from July 21, 2011.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1984 to April 1987 and from October 2004 to July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In September 2008, the Veteran testified at a hearing conducted before a decision review officer.  A transcript of the hearing has been associated with the claims file.  This case was remanded by the Board in January 2011 for additional development and readjudication.  

The Board finds that a brief procedural history of the case is necessary to explain precisely what issues are on appeal.  In the May 2007 rating decision on appeal, the RO granted service connection for status post removal of sarcoma from right inner thigh with large scar.  A noncompensable rating was initially granted under Diagnostic Code (DC) 5329-7805.  Subsequently, in a January 2009 rating decision, the RO awarded a 10 percent rating effective the date of service connection, July 2, 2006, pursuant to DC 5329-7804 based on a painful scar.  

Pursuant to the Board's January 2011 Remand, the Veteran was afforded a VA examination in July 2011.  Then, the Appeals Management Center (AMC) readjudicated the Veteran's claim in a September 2011 supplemental statement of the case (SSOC) and a September 2011 rating decision.  In the SSOC, the AMC denied an initial rating in excess of 10 percent for status post sarcoma removal and residual scar of the right inner thigh.  However, in the rating decision, the AMC granted service connection for a superficial, nonlinear scar of the right lower extremity (0% from the date of service connection to December 28, 2008) and granted service connection for a deep, nonlinear scar of the right lower extremity (10% from December 29, 2008, to July 20, 2011, and 40% from July 21, 2011).  The AMC appears to have determined that the scar changed from superficial to deep, effective December 29, 2008, and adjudicated the issues accordingly.

In that rating decision, the AMC also indicated that the disability initially appealed of status post removal of sarcoma from right inner thigh with large scar had been severed.  It appears that the AMC considered the separate evaluations for a superficial and then a deep scar to supersede the issue initially appealed.  However, there is no indication that the Veteran received notice indicating that the disability initially service connected was being severed and instead, service connection would be in effect for scars.  In this regard, the Board observes that, in the initial hyphenated disability diagnostic code, DC 5329 is used to rate the miscellaneous muscle injury of soft tissue sarcoma.  38 C.F.R. § 4.73, DC 5329 (2011).  Pursuant to DC 5329, following treatment, if there has been no local recurrence or metastasis, the disability should be rated on residual impairment of function.  Id.

Here, the Veteran's reports of his disability reflect pain and a neurological issue.  At the July 2011 examination, the examiner identified that the Veteran had a muscle injury from surgical intervention that resulted in pain, increased fatigability, weakness, a feeling of electricity with certain tactile stimulation, and loss of deep fascia or muscle substance.  The examiner also indicated that the Veteran had residuals of nerve damage as he had decreased upper leg strength.  As the evidence indicates that the Veteran has other residuals, namely muscle and nerve damage in addition to his scarring, the Board finds that the awards of service connection for superficial and deep scarring do not sever the issue of an initial rating in excess of 10 percent for status post sarcoma removal, especially as the Veteran was not notified of such.  Thus, that issue remains before the Board.

As such, to account for the residuals arising from the Veteran's service connected right thigh disability, the Board has framed the issues as set forth on the title page.  The Board's decision to adjudicate the right thigh disability as including scarring, muscle, and possible nerve damage is consistent with the principle that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other conditions.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In this regard, the Board observes that in June 2011 the Veteran raised a separate claim for a neurological condition/pain.  It is not clear whether he is referring to his right leg or a different disability.  To the extent that he may be referring to his right leg, the Board finds that any neurological components of his right thigh disability should be addressed in the issue of entitlement to a higher initial rating for the status post sarcoma removal.  If the Veteran is referring to a different neurological disorder, then that issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  See, e.g., Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (where the record before the Board is inadequate, a remand is mandatory rather than permissive.)

In January 2011, the Board remanded this appeal for a VA examination to provide a detailed description of the severity of the Veteran's right inner thigh scar, including its size in square inches or square centimeters and to discuss whether the scar affects the range of motion of his right thigh.  Pursuant to the Board's request, the Veteran underwent a VA scars examination in July 2011.  However the examiner's description of the scar as an oval extending 46 x 37 centimeters is totally inconsistent with virtually every other measurement of the scar shown elsewhere in the Veteran's medical records.

Specifically, service treatment records (STRs) show that in September 2005 the Veteran underwent an excision of a subcutaneous mass of his right proximal inner right thigh consistent with a low-grade fibromyxoid sarcoma.  An October 2005 follow-up examination revealed a well-opposed 5-centimeter scar in the right perianal/posterior thigh region.  The Veteran was referred for further treatment and intervention consisting of a wide local excision and reconstruction.  In November 2005, he underwent a wide local excision and gastroc flap coverage of his right inner thigh.  At that time the scar was described as a 5 x 10 centimeter defect.  November 2005 pathology noted a 7.0 x 4.2 centimeter ellipse of skin that was remarkable for a 2.3 centimeter curvilinear, well-healed scar.

Although the July 2011 VA examiner noted that she had completely reviewed the claims file, she did not provide specific discussion of the in-service right thigh scar measurements and as a result did not explain the enormous discrepancy between her current measurements and those documented in STRs.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  Given the failure of the July 2011 VA examiner to address fully the evidence as documented in the Veteran's STRs, the case must be returned for additional VA examination for clarification of the precise size of the Veteran's service-connected right thigh scar.  

In this regard, the Board also finds that a remand is necessary for a VA examination to ascertain all of the manifestations of the Veteran's service-connected right thigh disability.  As noted in the Introduction, the evidence suggests additional symptomatology besides scarring associated with the removal of the sarcoma from the Veteran's right thigh.  The July 2011 examiner identified muscle injury in the right thigh/gastrocnemius.  According to the Veteran's STRs, his November surgery required a gracilis myocutaneous flap.  The Board observes that the gracilis muscle is a part of Muscle Group XV with the function of hip adduction, while the gastrocnemius muscle noted to have been affected by the examiner is a part of Muscle Group XI with the function of propulsion and plantar flexion of the foot.  38 C.F.R. § 4.73, DCs 5311, 5315 (2011).  In this case, the examiner did not identify that the gracilis muscle was injured.  Rather, the right thigh muscle was noted.  Additionally, in identifying the symptomatology associated with the Veteran's muscle injury, the examiner did not identify what muscle group(s) was affected.  In other words, although the examiner appeared to have identified muscle injuries in two different muscles, it is not clear what muscle(s) the symptomatology was associated with.  Therefore, the Board finds that a remand is necessary for an examination to identify precisely what muscle group(s) is injured and the symptomatology specific to each injured muscle group.  

Additionally, the July 2011 VA examiner found that the Veteran had residuals of nerve damage due to the Veteran's having reduced upper leg strength.  However, the nerve(s) affected was not identified, nor was pertinent symptomatology sufficient to rate nerve damage provided.  On remand, a new examination is also necessary to ascertain what nerve(s), if any, are affected by the Veteran's right thigh disability along with symptomatology sufficient to provide for a separate rating if one is warranted.  

The Board notes that the Veteran is appealing the original assignment of the disability ratings for his service-connected right thigh scar following the award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings-that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Thus, the disability evaluation must be considered from July 2006 to the present. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms from the Veteran, procure any medical records not already in the claims file relating to recent treatment for, or evaluation of, his right thigh disability, including, but not limited to, his muscles, nerves, and scar.  The Board is particularly interested in records of such treatment that the Veteran may have received at the Battle Creek VA Medical Center since March 2009.  Document the attempts to obtain such records.  

If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available records should be associated with the claims folder.  

2.  The Veteran should then be afforded an appropriate VA examination with an examiner other than the one who conducted the July 2011 VA examination to determine the level of severity of all manifestations associated with the Veteran's service-connected status post sarcoma removal, to include, but not limited to, scarring, muscle damage, and nerve damage.  The claims folder must be made available to the examiner in conjunction with the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  

a) The examiner is requested to comment on all signs and symptoms that are attributable to the Veteran's right thigh scar, including the specific size of the scar or the size of the area affected (in square inches or centimeters).  In providing these measurements, the examiner should discuss the documented changes in sizes of the Veteran's right thigh scar-as shown in the STRs and at the July 2011 VA examination.  To the extent possible, the examiner should reconcile any contradictory evidence regarding the size of the Veteran's right thigh scar.  

b) The examiner should also indicate whether the scar causes limitation of motion; and, if so, perform range of motion studies (measured in degrees, with normal range of motion specified too) of the affected part.  The examiner should also indicate whether the scar is unstable (with frequent loss of covering of skin over the scar), well-healed, painful, tender, adherent, and/or ulcerated.  The extent of any disfigurement or deformity resulting from the scar should be annotated in the examination report.  Color photographs should be included with the examination report.  

c) For any associated muscle injury, the examiner should identify the particular muscle group(s) involved and must comment as to whether the disability associated with the affected muscle group(s) is best characterized as "slight," "moderate," "moderately severe," or "severe."  To this end, the RO must ensure that the examiner is provided with the specific criteria for making this determination, as delineated in 38 C.F.R. § 4.56 (2011).  The examiner must comment on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, pain, impairment of coordination, and uncertainty of movement.  

d) The examiner should also specifically address whether there any adverse neurological abnormalities associated with the service-connected status post sarcoma removal of the Veteran's right thigh.  All indicated tests, such as an EMG, should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

If there is any adverse neurological symptomatology, the examiner should identify the nerve(s) involved and must comment as to whether the disability associated with the affected nerve(s) is best characterized as "slight," "moderate," "moderately severe," or "severe."  

e) The examiner should discuss the effect that the Veteran's right thigh disability, to include scarring, muscle damage, nerve damage, and loss of motion (in addition to any other identified residuals) has, if any, on his current level of occupational impairment.  Specifically, the examiner should opine as to whether the service-connected right thigh disability (including all associated manifestations) causes marked interference with employment or the need for frequent periods of hospitalization.  The conclusions expressed should reflect review of the claims folder and a discussion of pertinent evidence.

A complete rationale should be given for all opinions and conclusions expressed.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the increased rating issues on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

